Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to the amendment filed 3/24/2021  Applicant has amended claims 1, 2, 36 and 40 and cancelled claims 5, 11-20, 23-25, 27-34, 37.  Accordingly, claims 1-4, 6-10, 21-22, 26, 35-36, and 38-42 are pending for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, 21-22, 26, 35-36, and 38-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-4, 6-10, 21-22, 26, 35-36, and 38-42 are directed to the abstract idea of making determination using received transaction information, determining benefit to be given by merchant to entity and transmitting message based on the determination, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Independent claims 1, 36 and 40 recite, in part, method/system, for performing the steps of receiving information involved in a transaction between a merchant and an account issued to an account holder, the transaction occurs in a payment processing system having a plurality of said merchants conducting said transactions on respective accounts issued to respective said account holders by respective issuers; the transaction on each said account is acquired for clearing and settlement by an acquirer for the merchant through a transaction handler in communication with both the issuer of the account and the acquirer for the merchant, the issuer sends the authorization response for the transaction to the merchant through the transaction handler and the acquirer in response to an authorization request sent to the issuer from the merchant through the transaction handler and the acquirer, the information is derived from 
This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements – “Internet server hardware system”, “non-transient computer readable medium” and “devices” to perform the receiving, retrieving, determining and transmitting steps “online” and receiving “real time” data.  The “hardware”, “medium” and “devices” are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered 

	Claims 1-4, 6-10, 21-22, 26, 35-36, and 38-42 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

The claimed invention, considered as a whole, is not taught by the prior arts found in Examiner’s search and STIC search, therefore no 102/103 rejections is provided.	
           
 Additional prior art found (directed to state of art/unclaimed features) but not used in the rejection: Grigg et al. (US 2013/0046631 A1).

Response to Arguments
	Applicant argues that the claims are statutory under U.S.C. 101 because 1) the recited transmitting and receiving steps to online service for real time data provides technical solution to technical problem which results in more efficient way of notifying cardholders of offers 2) the claims describes a solution to Internet-centric problem i.e the problem is inability of provide information about merchant offer 3) cardholder is able to use web-enabled device to receive 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573.  The examiner can normally be reached on Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIA-YI LIU/Primary Examiner, Art Unit 3695